Citation Nr: 0017564	
Decision Date: 07/03/00    Archive Date: 07/11/00

DOCKET NO.  99 - 02 215	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to service connection for a chronic skin disorder 
on a direct basis or as secondary to Agent Orange herbicide 
exposure.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Frank L. Christian, Counsel



INTRODUCTION

The veteran has verified active service from March 1963 to 
January 1969, including service in the Republic of Vietnam 
from January 1968 to January 1969.  A prior period of service 
from March 1961 to March 1963 has not been verified.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of November 1998 
from the Department of Veterans Affairs (VA) Regional Office 
(RO) in Cleveland, Ohio.  That decision denied the 
appellant's claim for direct service connection for a chronic 
skin disorder on the grounds that such claim was not well-
grounded.  The record shows that in his Notice of 
Disagreement, submitted in December 1998, the veteran 
specifically alleged that his skin disorder is the direct 
result of his exposure to Agent Orange (AO) herbicide.  The 
RO has failed to address the veteran's claim for service 
connection for a chronic skin disease as secondary to AO 
herbicide exposure, and Remand is warranted for that and 
other reasons, as discussed below.


FINDINGS OF FACT

1.  The claim for direct service connection for a chronic 
skin disorder is plausible because there is current evidence 
of such disability established by medical diagnosis, a skin 
disorder was noted in service by competent medical evidence, 
and the veteran has submitted competent testimony that 
symptoms of that disorder have continued from his period of 
active service to the present time.  

2.  As the claim for service connection for a chronic skin 
disorder on a direct basis is plausible, the claim for a 
chronic skin disorder as secondary to AO herbicide exposure 
is plausible.





CONCLUSIONS OF LAW

1.  The claim for direct service connection for a chronic 
skin disorder is well grounded because there is current 
evidence of such disability established by medical diagnosis, 
a skin disorder was noted in service by competent medical 
evidence, and the veteran has submitted competent testimony 
that symptoms of that disorder have continued from his period 
of active service to the present time.  38 U.S.C.A. §§ 1110, 
1131, 5107(a) (West 1991);  Caluza v. Brown,  7 Vet. App. 498 
(1995), affirmed per curiam,  78 F.3d 604 (Fed. Cir. 1996). 

2.  As the claim for service connection for a chronic skin 
disorder on a direct basis is well grounded, the claim for a 
chronic skin disorder as secondary to AO herbicide exposure 
is well grounded.  38 U.S.C.A. §§ 1110, 1131, 5107(a) (West 
1991);  Schroeder v. West, 99-7103 (Fed.Cir. May 18, 2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board finds that the appellant's claim for direct service 
connection for a chronic skin disorder is plausible and is 
thus "well grounded" within the meaning of  38 U.S.C.A. §  
5107(a) (West 1991).  The record shows that the veteran has 
submitted evidence of the existence of a current skin 
disorder established by medical diagnosis, a skin disorder 
was noted in active service by competent medical evidence, 
and the veteran has submitted competent lay testimony that 
symptoms of that disorder were present in service and have 
continued from his period of active service to the present 
time.  Caluza v. Brown,  7 Vet. App. 498 (1995), affirmed per 
curiam,  78 F.3d 604 (Fed. Cir. 1996);  38 U.S.C.A. § 5107(a) 
(West 1991).  

Evidentiary assertions on or accompanying a veteran's 
application for compensation or pension benefits, and the 
supporting evidence must be presumed to be true for purposes 
of determining a well-grounded claim.  King v. Brown,  5 Vet. 
App. 19, 21 (1993);  Murphy v. Derwinski,  1 Vet. App. 78, 81 
(1990).  Exceptions to that rule occur when the evidentiary 
assertion is inherently incredible or when the fact asserted 
is beyond the competence of the person making the assertion. 
King, at  21 (1993);  Espiritu v. Derwinski,  2 Vet. App. 492 
(1992);  Tirpak v. Derwinski,  2 Vet. App. 492 (1992).  Where 
a determinative issue does not require medical expertise, lay 
testimony may suffice.  Lathan v. Brown,  7 Vet. App. 359, 
365-66 (1995);  Heuer v. Brown,  7 Vet. App. 379, 384 (1995);  
Falzone v. Brown,  8 Vet. App. 398, 405 (1995).  The Board 
finds that the veteran is competent to testify that the skin 
disorder noted in service was manifested by symptoms similar 
to the current skin disorder, and that such symptomatology 
has continued since his period of active service.  The Board 
is of the opinion that the veteran's statements are competent 
as to the continuation of his skin  symptomatology.  Lathan, 
at 365-66;  Heuer, at 384;  Falzone, at 405.  For the purpose 
of establishing a well-grounded claim, the Board has presumed 
the credibility of the evidence submitted.  

In addition, the chronicity provisions of  38 C.F.R. § 
3.303(b) are applicable where evidence, regardless of its 
date, shows that a veteran had a chronic condition in 
service, or during an applicable presumptive period, and 
still has such condition.  Such evidence must be medical 
unless it relates to a condition as to which under case law 
of the Court, lay observation is competent.  If chronicity is 
not applicable, a claim may still be well grounded on the 
basis of 38 C.F.R. § 3.303(b) if the condition is noted 
during service or during an applicable presumptive period, 
and if competent evidence, either medical or lay, depending 
on the circumstances, relates the present condition to that 
symptomatology.  Savage v. Gober, 10 Vet. App. 488, 498 
(1997).  Based upon the foregoing, the claim for direct 
service connection for a chronic skin disorder is well 
grounded.  

The Board further notes that a recent Federal District Court 
decision,  Schroeder v. West, 99-7103 (Fed.Cir. May 18, 
2000), held that when a claim for service connection is well 
grounded on one basis, it is well grounded on all other 
potential bases.  Accordingly, the veteran's claims for 
service connection for a chronic skin disorder on a direct 
basis and as secondary to AO herbicide exposure are well 
grounded.  

Once a claim is found to be "well-grounded," VA's duty to 
assist attaches.  38 U.S.C.A. § 5107(a);  Epps v. Gober 126 
F.3d 1464 (Fed. Cir. 1997).  In this case the Board finds 
that the duty to assist requires that this case be remanded 
to the RO for further action in compliance with the duty to 
assist prior to a determination on the merits of these 
claims.  


REMAND

The Court held that a remand by the Court or the Board 
confers on the veteran or other claimant, as a matter of law, 
the right to compliance with the remand orders.  The Court 
further held that a remand by the Court or the Board imposes 
upon the Secretary of Veterans' Affairs a concomitant duty to 
ensure compliance with the terms of the remand, either 
personally or as [] "the head of the Department."  
38 U.S.C.A. § 303 (West 1991).  Further, the Court stated 
that where the remand orders of the Board are not complied 
with, the Board itself errs in failing to ensure compliance.  
Stegall v. West,  11 Vet. App. 268 (1998).  Accordingly, the 
RO must review all examination reports prior to returning the 
case to the Board in order to ensure full and specific 
compliance with all instructions contained in remands by this 
Board.  All cases returned to the Board which do not comply 
with the instructions of the Board remand will be returned to 
the RO for further appropriate action as directed.  

The case is Remanded to the RO for the following actions:

1.  The RO should take necessary action 
to verify the veteran's first period of 
active service from March 1961 to March 
1963, and should ask the National 
Personnel Records Center (NPRC) to make a 
further search for any additional service 
medical records of the veteran from 
either period of active service.  

2.  The RO should ask the veteran to 
complete and submit medical record 
release authorizations(VA Forms 21-4142) 
showing the exact name, address and dates 
of treatment of any private or VA 
physician or medical facility that has 
treated him for any skin disorder since 
January 1998.  The RO should request 
copies of all medical records identified 
by the veteran which have not already 
been obtained.  

3.  The RO should schedule a special VA 
or fee-basis dermatological examination 
of the veteran by a qualified 
dermatologist in order to determine the 
nature, extent, and correct diagnosis of 
any skin disorder found present.  The 
examining dermatologist must review the 
veteran's service medical records, as 
well as all other medical evidence 
contained in his claims folder, prior to 
the requested examination.  All necessary 
and appropriate diagnostic tests should 
be conducted, including tissue biopsies 
if warranted, and the results reported in 
detail.  The examiner may not rely solely 
upon a patient history, but must base his 
report upon his review of the service and 
postservice medical records, reports of 
examinations, his own dermatological 
examination, and the reports of 
diagnostic testing.  The examining 
dermatologist should be asked to state 
his medical opinion as to (1) Whether a 
chronic skin disorder was manifested 
during active service; (2) Whether a 
current skin disorder is linked or 
related to any skin condition shown 
during active service; and (3) Whether it 
is at least as likely as not that any 
current skin disorder found present was 
caused or worsened by the veteran's 
period of active service or by the 
veteran's inservice AO herbicide 
exposure.  

4.  Following completion of the 
foregoing, the RO must review the claims 
folder and ensure that all of the 
requested development actions have been 
conducted and completed in full.  If any 
development is incomplete, or if the 
requested dermatological report does not 
affirmatively show that the examiner 
reviewed the veteran's service and 
postservice medical records prior to his 
examination, or if that report does not 
include all medical opinions requested, 
the examination report is inadequate and 
must be returned for corrective action 
prior to returning the case to the Board.  

5.  Thereafter, the RO should undertake 
any other indicated development and 
readjudicate the issues of entitlement to 
service connection for a chronic skin 
disorder on a direct basis and as 
secondary to exposure to AO herbicide, in 
light of the additional evidence 
obtained.  

6.  The appellant has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded 
to the RO.  Quarles v. Derwinski,  3 Vet. 
App. 129 (1992);  Kutscherousky v. West, 
12 Vet. App. 369 (1999).

If the benefit sought on appeal is not granted to the 
veteran's satisfaction or if a timely Notice of Disagreement 
is received with respect to any other matter, the RO should 
issue a Supplemental Statement of the Case, including all 
applicable law and regulations, and the appellant and his 
representative should be provided an opportunity to respond.  
The appellant should be advised of the requirements to 
initiate and perfect an appeal on any issue addressed in the 
Supplemental Statement of the Case which is not currently on 
appeal.  The case should then be returned to the Board for 
further appellate consideration, if otherwise in order.  The 
Board intimates no opinion, either legal or factual, as to 
the ultimate disposition of this claim.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1999) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.


		
	F.   JUDGE   FLOWERS
	Member, Board of Veterans' Appeals

Under  38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).


